Citation Nr: 0216830	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  01-07 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
laryngectomy.  

2.  Entitlement to service connection for nicotine 
dependence.  

3.  Entitlement to service connection for skin cancers, to 
include as due to exposure to sunlight.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied an application to 
reopen a claim of entitlement to service connection for a 
laryngectomy and denied entitlement to service connection 
for nicotine dependence and skin cancers.  It has been 
advanced on the docket because administrative error caused 
significant delay in docketing the appeal.  38 C.F.R. 
§ 20.903(c) (2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained to the extent 
possible.  The veteran's claims file was lost and has been 
rebuilt.  

2.  Service connection for a laryngectomy was previously and 
finally denied.  

3.  The veteran's application to reopen his claim for 
service connection for a laryngectomy was received on June 
1, 1998.  

4.  The evidence received in conjunction with the 
application to reopen is partly new, but it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
laryngectomy.  

5.  It is not shown that the veteran acquired nicotine 
dependence as a consequence of service or that he is 
nicotine dependent now.  

6.  Skin cancers were not present in service or until many 
years thereafter and are not shown to be related to service 
or to an incident of service origin, including exposure to 
sunlight.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
laryngectomy.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  

2.  Nicotine dependence was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).  

3.  Skin cancers were not incurred in or aggravated by 
service, and skin cancers may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326) (2002) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
However, the VA regulations promulgated to implement the Act 
provide for the retroactive effect of the regulations, 
except for the amendment relating to claims to reopen 
previously denied claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Whereas VA regulations are binding on the Board, 
38 C.F.R. § 20.101(a) (2002), the Board in this decision 
will apply the regulations implementing the VCAA as they 
pertain to the claims at issue.  For the claim to reopen, 
the version of the appropriate regulation in effect prior to 
August 29, 2001, will be applied.  See 38 C.F.R. § 3.156(a) 
(2001).

The veteran's informal claim for the benefits at issue on 
this appeal was filed in June 1998.  The claims file was 
lost and had to be rebuilt.  The record shows that the RO 
had some information in its computers regarding the veteran, 
such as his service dates and the disabilities for which 
service connection had previously been granted or denied.  
During the prosecution of his claim, the RO sent a number of 
letters to the veteran requesting that he provide pertinent 
information regarding his claims.  He was also asked to 
furnish releases for private medical information, which he 
subsequently submitted.  In effect, the RO treated the 
informal claim received in June 1998 as incomplete and then 
worked with the veteran to complete his application to the 
extent possible.  The Board therefore concludes that there 
is no issue as to provision of a form or instructions for 
applying for the claimed benefits.  38 U.S.C.A. § 5102; 38 
C.F.R. § 3.159(b)(2).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In August 2001, the RO provided the veteran and 
his representative a statement of the case.  This document 
set forth the legal criteria governing the claims before the 
Board in this case, listed the evidence considered by the 
RO, and offered an analysis of the facts as applied to the 
legal criteria set forth therein, thereby informing the 
veteran of the information and evidence necessary to 
substantiate his claims.  The statement of the case also 
provided pertinent provisions of the VCAA.  

In correspondence dated in June 2001, moreover, the RO 
informed the veteran concerning the provisions of the VCAA.  
Moreover, this correspondence essentially informed the 
veteran which evidence, if any, should be obtained by him 
and which evidence, if any, would be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
record as a whole shows that VA has informed the veteran of 
the type of information and evidence necessary to 
substantiate his claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal 
agencies) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  The 
RO has obtained the specific private evidence identified by 
the veteran and has also obtained the VA examination and 
treatment reports pertinent to this appeal and has 
associated them with the record.  Neither the veteran nor 
his representative has identified additional sources of 
evidence that could furnish evidence relevant to the issues 
before the Board.  

The lost claims file apparently included any service medical 
records then extant, since a computer printout indicates 
that service connection had been established for residuals 
of hepatitis and denied for a laryngectomy and for 
myasthenia gravis.  Where, as here, the service medical 
records are lost through no fault of the claimant's, the 
Board's obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  See also Marciniak v. Brown, 10 Vet. App. 198, 201 
(1997) (Board complied with requirements set forth in O'Hare 
where heightened consideration was afforded due to the 
missing records), aff'd, 168 F.3d 1322 (Fed. Cir. 1998).  

It is significant in this case, however, that two of the 
veteran's principal contentions, that he developed nicotine 
dependence and skin cancers as a consequence of service, are 
original claims filed for the first time, it appears, in 
June 1998.  As indicated below, both claims turn on what 
amount to leaps of speculation in order to find any link to 
service. This would almost certainly be true even if the 
service medical records were of record.  In the case of 
nicotine dependence, there is no current diagnosis, and the 
evidence regarding the veteran's smoking history before and 
during service is in conflict.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran's 
representative has specifically contended that the Board 
should obtain medical opinions in this case, both because of 
the heightened duty to assist and because of the 
aforementioned provisions of the VCAA.  The Board declines 
to do so.  The record will be no more complete for a new 
examiner than it is now, and the current record is simply 
not amenable to rendering opinions of any probative value.  
As indicated below, the facts regarding the veteran's 
smoking history are in conflict, and the record indicates a 
life spent in the deep South both before and following 
service.  Any medical opinion based on an uncertain factual 
foundation regarding the veteran's actual smoking history 
would be no better than the factual premise relied on.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Floyd v. 
Brown, 9 Vet. App. 88, 98 (1996).  Any opinion regarding the 
development of skin cancers many years following service 
based on exposure to desert sun during service in World War 
II would be inevitably speculative.  The Board concludes 
that the medical evidence has been developed to the fullest 
extent consistent with the law governing the adjudication of 
the issues on appeal.  Certainly, further medical evaluation 
is unlikely to render the disability picture in any greater 
relief than it is already.  The record as a whole 
demonstrates that VA has undertaken reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims for the benefits sought.  In view of 
the missing claims folder, and in view of the medical 
evidence that has been developed in this case, the Board 
finds that there is no further development of information 
within the control of the government that could be 
accomplished that would aid in adjudicating this appeal.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  

A.  New and material evidence

The record indicates that the veteran's original claims file 
was lost and that the current file has been rebuilt and 
consists of evidence submitted since the veteran filed his 
claim on June 1, 1998.  A computer printout shows that 
service connection was previously denied for a total 
laryngectomy for cancer.  In his application to reopen this 
claim, the veteran indicated that he underwent a 
laryngectomy in November 1954.  

The veteran does not dispute that service connection was 
previously denied for a laryngectomy.  The regular procedure 
governing the adjudication of claims for VA benefits has 
long required that VA inform the claimant and the 
representative, if any, of the decision in his or her case; 
the claimant must also be informed of his or her appellate 
rights in each notification of a determination of 
entitlement or nonentitlement to VA benefits.  See 
38 U.S.C.A. §§ 5104(a), 7105(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.103(f), 19.25 (2002).  See also Best v. 
Brown, 10 Vet. App. 322, 325 (1997) (for VA decision to 
become final, written notification to the claimant is 
required).  

The record contains no indication that the RO did not follow 
regular procedure in this case, and the veteran has not 
suggested otherwise.  The Board concludes that the 
presumption of regularity that attends the administrative 
functions of the government is applicable and that it is 
presumed that the RO properly notified the veteran of the 
previous denial and properly informed him of his appellate 
rights.  There is no showing, or even a hint from the 
veteran that that determination was contested.  Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994), appeal dismissed, 53 
F.3d 347 (Fed. Cir. 1995) (the law presumes the regularity 
of the administrative process "in the absence of clear 
evidence to the contrary").  See McCullough v. Principi, 15 
Vet. App. 272, 275 (2001) (per curiam order) (appellant's 
assertion that she did not recall receiving notice from 
originating agency that she had 180 days to request waiver 
of recovery of overpayment of death pension was not "clear 
evidence to the contrary" to rebut presumption that notice 
was properly mailed to her); YT v. Brown, 9 Vet. App. 195, 
199 (1996) (the appellant's statement that she did not 
receive the November 1990 Statement of the Case is not the 
"clear evidence to the contrary" that is required to rebut 
the presumption of regularity that the notice was sent); 
Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's 
statement of nonreceipt, standing alone, is not the type of 
'clear evidence to the contrary' which is sufficient to 
rebut the presumption"); See also Clemmons v. West, 206 F.3d 
1401, 1403 (Fed. Cir. 2000) ("Government officials are 
presumed to carry out their duties in good faith and proof 
to the contrary must be almost irrefragable to overcome that 
presumption").  Despite the sparse record, the Board 
concludes that the previous decision denying service 
connection for a laryngectomy was final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 
20.202, 20.302, 20.1103.  

However, a claim will be reopened if new and material 
evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.156(a), 20.1105 (2001); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  As noted above, the Board herein applies the 
version of the regulation defining new and material evidence 
that was in effect prior to August 29, 2001.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (amendments to 38 C.F.R. 
§ 3.156(a) are effective only for claims filed on or after 
August 29, 2001).

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board must address the issue of new and material 
evidence in the first instance because it determines the 
Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Once the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may 
have determined in this regard is irrelevant.  Barnett, 83 
F.3d at 1383.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is 
new and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence 
has not been submitted "is a legal nullity."  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996) (applying an identical 
analysis to claims previously and finally denied, whether by 
the Board or the RO).  See Jackson v. Principi, 265 F.3d 
1366, 1369 (2001) (the statutes make clear that the Board 
has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board).  

The evidence submitted in conjunction with the veteran's 
application to reopen is extensive and consists primarily of 
private and VA medical records that reveal a complex medical 
history.  The medical evidence consistently indicates that 
the veteran underwent a laryngectomy for laryngeal cancer at 
least eight years following his separation from service.  
The veteran maintains that his laryngectomy for cancer was 
related to service because he had been out of service only a 
few years when it occurred.  

The medical evidence received in conjunction with the 
application to reopen shows a lengthy history of treatment 
for a number of disorders unrelated to this claim.  However, 
the earliest medical evidence of record is a report of 
private hospitalization from April to June 1973 that 
reflects a pertinent history of a laryngectomy performed 19 
years before.  The record shows that the veteran has a 
permanent tracheostomy following removal of his larynx due 
to cancer, but none of this evidence attributes the 
laryngeal cancer to service or to any incident of service 
origin.  Although service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service, 38 U.S.C.A. § 1110 (West Supp. 2002), 
the law requires that there be a showing of current 
disability and of a link of the current disability to 
service.  The United States Court of Appeals for the Federal 
Circuit has held that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) (emphasis added).  See D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000) (to same effect).  Moreover, there is no 
showing that the laryngeal cancer was manifested to a 
compensable degree within a year following service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).  

While the veteran is capable of providing evidence of 
symptomatology, he is not capable as a lay person of opining 
on matters requiring medical knowledge, such as the degree 
of disability produced by the symptoms or the condition 
causing the symptoms.  See Stadin v. Brown, 8 Vet. App. 280, 
284 (1995), and cases cited therein.  See also 38 C.F.R. § 
3.159(a)(2) (defining competent lay evidence as "any 
evidence not requiring that the proponent have specialized 
education, training, or experience;" such evidence is 
competent "if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.")  Competent medical 
evidence "means evidence provided by a person who is 
qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions."  
38 C.F.R. § 3.159(a)(1).  Competent medical evidence "may 
also mean statements conveying sound medical principles 
found in medical treatises.  It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses."  Id.  

Although much new evidence has been submitted since the 
application to reopen was received in June 1998, none of 
this evidence indicates that the underlying laryngeal cancer 
is attributable to service.  Thus, none of this evidence 
provides "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
. . ."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) 
(emphasis added).  As such, the new evidence is not so 
significant to the issue in this case that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  As the additional evidence is 
not both new and material, the application to reopen must be 
denied.  

B.  Service connection for nicotine dependence and skin 
cancers

The veteran essentially contends that he developed nicotine 
dependence as a result of service because he was given free 
cigarettes while overseas.  His claim for service connection 
for nicotine dependence was received on June 1, 1998.  

The record, notably the report of a VA respiratory 
consultation in June 1999, indicates that the veteran was a 
heavy tobacco user until he quit when he was 30 years old 
and developed laryngeal cancer.  (The veteran was born in 
November 1924.)  The medical evidence is replete with 
references to his smoking history, nearly all of which 
indicate that he quit smoking at about the time of his 1954 
laryngectomy.  In a statement relating his smoking history 
received in June 1999, the veteran indicated that he quit 
smoking cigarettes in November 1954.  He said that he smoked 
one pack a day before entering service and two packs a day - 
one carton a week - during active duty.  However, the June 
1999 respiratory consultation report reflects "a history of 
heavy tobacco use of 3-4 ppd x 15 years.  He quit when he 
was 30 yo at the time that he developed laryngeal cancer."  
This evidence suggests that his cigarette use was at a 
constant level since the age of 15, which is to say, since 
before service, and did not alter in service.  It may also 
explain why he developed laryngeal cancer relatively soon 
after service.  In any case, if the veteran were nicotine 
dependent at the time that he developed laryngeal cancer, 
there is no way on the basis of this record to attribute the 
nicotine dependence to service.  

Moreover, the record establishes that the veteran has not 
smoked since 1954.  The record is thus devoid of a diagnosis 
of nicotine dependence.  The veteran has been treated since 
at least the early 1970s for a variety of disorders, 
prominently including myasthenia gravis, chronic obstructive 
pulmonary disease, diabetes mellitus, and arteriosclerotic 
heart disease.  Nicotine dependence would have been noted 
had it been present.  The Board notes that nicotine 
dependence is a recognized diagnosis under the Diagnostic 
and Statistical Manual of Mental Disorders, yet when the 
veteran underwent a VA psychiatric evaluation in October 
1998, nicotine dependence was not diagnosed.  Service 
connection is warranted only for current disability, not for 
conditions that have resolved.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  See also Degmetich v. Brown, 104 F.3d 
1328, 1331-33 (Fed. Cir. 1997) (claimant must have 
disability at time of application for benefits and not 
merely findings in service).  

The Board gives greater weight to the June 1999 respiratory 
consultation report than to the smoking history submitted to 
the RO because the former was rendered in the context of an 
individual seeking medical treatment and is therefore felt 
to be more reliable.  The Board concludes that in the 
absence of persuasive evidence showing that the veteran 
acquired nicotine dependence in service or that he has 
nicotine dependence now, the claim for service connection 
for nicotine dependence must be denied.  The evidence is not 
so evenly balanced as to raise doubt concerning any material 
issue.  38 U.S.C.A. § 5107(b).  

The veteran also contends that he developed skin cancers as 
a result of exposure to desert sunlight in Africa in 1943.  
He states that his skin cancers are service connected 
because he served in the Sahara Desert and was exposed to 
the brilliant sunlight.  He said that he saw a physician at 
the University Hospital in Birmingham, Alabama, for years 
for treatment of skin cancers following service and that he 
had had skin cancers for more than 50 years.  

However, there is no evidence of a continuity of 
symptomatology linking the veteran's skin cancers to 
service.  See 38 C.F.R. § 3.303(b).  It is notable, for 
example, that some of the earlier hospital summaries of 
record, for example those for hospitalizations at the 
University of Alabama Medical Center in Birmingham in 1973, 
1974, and 1978, mention the history of a laryngectomy but 
contain no mention of a history of skin cancers.  The 
earliest documentation of record of skin cancer is in May 
1996, when the veteran underwent resection of a carcinoma of 
the right nose.  An operative report dated in May 1996 
indicated that he had a history of basal and squamous cell 
carcinoma of the nasal dorsum, but the carcinomas were not 
attributed to service or to exposure to sunlight in service.  
In December 2000, a squamous cell carcinoma of the right 
forehead was excised by VA.  However, the development of the 
carcinoma was not attributed to service or to any incident 
in service such as exposure to sunlight.  

This is not to say that these skin cancers could not be 
related to exposure to sunlight in service.  That service 
connection may be warranted for skin cancer as a result of 
exposure to the sun in service has been recognized by the 
United States Court of Appeals for Veterans Claims.  See 
Douglas v. Derwinski, 2 Vet. App. 103, 109-10 (1992) 
(veteran's basal cell carcinoma of the neck claimed to be 
due to exposure to excessive sunlight while serving as a 
deckhand in the Navy).  The veteran's service personnel 
records show that he has the European-African-Middle Eastern 
(EAME) Service Medal with one bronze star and that he served 
with the 19th Weather Squadron in North Africa, performing 
duties at permanent weather stations that included plotting 
data from observations.  It is certainly reasonable to 
expect that the conditions of service exposed him to intense 
sunlight.  

However, the veteran's report of separation from service and 
other evidence of record indicate that he was born and 
raised in Alabama and spent most of his adult life there, 
other than for his time in service, and that when he moved 
from Alabama, it was to the area of Tampa, Florida.  
Although his spouse has indicated that she has known him 
since 1946 and that he was treated for skin cancer caused by 
the sunlight in North Africa, she does not mention when the 
skin cancer was initially discovered.  In any case, neither 
she nor the veteran is competent to attribute the skin 
cancers treated many years following separation to the 
conditions of the veteran's service during World War II, as 
this requires medical expertise.  See Stadin v. Brown, 8 
Vet. App. at 284.  

Given the interval history, moreover, the Board is of the 
opinion that even medical professionals could not attribute 
the skin cancers to service in North Africa nearly six 
decades ago without resorting to conjecture.  It is a basic 
principle of adjudication that service connection may not be 
based on a resort to speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2002).  See also Davis v. West, 13 
Vet. App. 178, 185 (1999) (any medical nexus between the 
veteran's inservice radiation exposure and his fatal lung 
cancer years later was speculative at best, even where one 
physician opined that it was probable that the veteran's 
lung cancer was related to service radiation exposure); 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause of death case that list of 
conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen 
cause of death claim); Moffitt v. Brown, 10 Vet. App. 214, 
228 (1997) (physician's opinion that "renal insufficiency 
may have been a contributing factor in [veteran's] overall 
medical condition" too speculative to constitute new and 
material evidence to reopen cause of death claim); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on claim 
to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Perman v. Brown, 
5 Vet. App. 237, 241 (1993) (an examining physician's 
opinion to the effect that he cannot give a "yes" or "no" 
answer to the question of whether there is a causal 
relationship between emotional stress associated with 
service-connected post-traumatic stress disorder and the 
later development of hypertension is "non-evidence"); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran may have been having some symptoms of 
multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).  

In the absence of competent medical evidence that could 
reasonably attribute the skin cancers to service, including 
exposure to sunlight in service, the Board concludes that 
the preponderance of the evidence is against the claim.  It 
follows that the claim for service connection for skin 
cancers, to include as due to exposure to sunlight in 
service, must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-58 (1990).  


ORDER

The application to reopen a claim of entitlement to service 
connection for a laryngectomy is denied.  

Service connection for nicotine dependence is denied.  

Service connection for skin cancers, to include as due to 
exposure to sunlight, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

